DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1-2, 5, and 7-12 are acknowledged by the Examiner.
	Applicant’s cancelation of claim 6 is acknowledged by the Examiner.
	Currently claims 1-2, 5, and 7-12 are pending in the application. 
Response to Arguments
	In regards to Applicant’s arguments that the claim objections should be withdrawn. Examiner agrees. As such the previous claim objections are withdrawn.
In regards to Applicant’s arguments with respect to the 35 U.S.C. 112(b) of claim 1 and the recitation of “in one oral appliance”, Applicant’s amendment of claim 1 to remove the term “in one oral appliance” and to read “on or upon” instead has overcome the 35 U.S.C. 112(b) rejection. Thus the rejection under 35 U.S.C. 112(b) with respect to the recitation of “in one oral appliance” is withdrawn. 
	In regards to Applicant’s arguments with respect to the 35 U.S.C. 112(b) of claim 1 rejection that the amendment to replace “one oral appliance” and “another oral appliance” with “body portions” renders the claims definite. Examiner agrees, as such the rejection under 35 U.S.C. 112(b) is withdrawn.
	In regards to Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 2 that “the other oral appliance” lacks antecedent basis. Examiner agrees, as such the rejection under 35 U.S.C. 112(b) is withdrawn.

In regards to Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 7-10, the amendments have overcome the rejection under 35 U.S.C. 112(b). Thus the claim rejections of claims 7-10 are withdrawn.
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, and 10-12 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
	Claims 1-2, 5, and 7-12 are objected to because of the following: claims 1-2, 5, and 7-12 all suffer similarly in that they refer to at least one of “one body portion”, “another body portion”, and “the other body portion”. These ambiguous limitations make reading the claims difficult to understand and make the claims potentially readable upon non-elected species. Examiner recommends removal of, and amending the claims to refer to remove the ambiguous limitations and to recite the specific body portion of the upper/lower appliance such that the claims recite specific limitations such as “the pair of positioning members being provided on or upon the lower body portion” or “the pair of stoppers provided on or upon the body portion”. Since that specific configuration is what is seen in Applicant’s elected species as seen in figures 1-5 and applicant has not elected a species which supports a reverse configuration. 
	Claim 10 is objected to because claim 10 recites the limitation “the each of the stoppers” which is a redundant recitation and grammatically improper. Examiner recommends amending the claim to recite “the stoppers”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one body portion side" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the one body portion” as was previously presented in the claim.
Claims 2-12 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “observed from a side far from the body surface of the user” positively recites and requires the user’s body to observe the device without configured or adapted for/to language.
To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2016/0184129 A1) (hereinafter Liptak) in view of Bedford (US 2018/0360646 A1).
In regards to claim 1, Liptak discloses an oral appliance (100; see [0027]; see figure 1a and 3b), comprising: 
a pair of upper (102; see [0027]; see figure 1a and 3b) and lower jaw body portions (104; see [0027]; see figures 1a and 3b)  facing each other (see figures 1a and 3b); 
a pair of positioning members (116; see [0031]; see figures 1a and 3b), the pair of positioning members (116) being provided on or upon one body portion (one body portion is construed to be the lower body portion seeing as the elected species of figures 1-5 only provides support for positioning members provided on a lower body portion; 104; see figure 3b) of the upper and lower jaw body portions (104, 102); and 
a pair of stoppers (114; see [0030]; see figures 1a and 3b) provided on or upon another body portion (another body portion is construed to be the upper body portion seeing as the elected species of figures 1-5 only provides support for a pair of stoppers provided on an upper body portion; 102; see figure 3b) of the upper and lower jaw body portions (102, 104), the pair of stoppers (114) abutting against the respective positioning members (116) and thereby restricting rearward displacement of the lower jaw body portion (104; see figure 3b that the configuration of 114 and 116 is similar to Applicant’s own figure 3 and therefore restricts movement of 104 in a rearward direction; see [0018-0019]), and abutting against the one body portion (104; see figures 1a and 3b) and thereby restricting displacement in a right-left direction of the upper jaw body portion (102) and lower jaw body portion (104; see figures 1a and 3b that 114 engages 104 at an exterior side on each side of the lower jaw body portion and therefore would restrict displacement of 104 in a right-left direction), 
wherein each of the stoppers (114) has an end portion (see annotated figure 3b below) which is positioned on the one body portion (104) side upon biting (see figure 3b), and each of the positioning members (116) has an end portion (lower end portion of 116 as seen in figure 3b below) which is positioned on the one body portion (104) side upon biting (see figure 3b that indicated lower end portion is positioned on 104), and 
wherein the stoppers (114) and the positioning members (116) have respective shapes (see figure 3b) that upon biting, allow the end portion of the positioning member (116) to be spaced from the stoppers (114 see figure 3b that the indicated end portion of 116 is spaced from 114).

    PNG
    media_image1.png
    251
    569
    media_image1.png
    Greyscale

Liptak does not disclose the pair of positioning members each being adjustable in position in a front-rear direction, and
wherein the respective shapes of the stoppers and positioning members allow the end portion of the stoppers to be spaced from the positioning members.
However, Bedford teaches an analogous oral appliance (26; see [0049]; see figure 1) comprising analogous upper body portions (28; see [0049]; see figure 1), lower body portions (30; see [0049]; see figure 1), analogous pair of stoppers (32; see [0049]; see figure 1), and analogous pair of positioning members (34; see [0049]; see figure 1); the pair of positioning members (34) each being adjustable in position in a front-rear direction (see [0051]; see figures 4 and 10-11) for the purpose of adjusting the level of adjustment in a front-rear direction provided by the oral device (see [0016]), and
wherein the respective shapes of the stoppers (32) and positioning members (34) allow the end portion (as indicated in annotated figure 10 below) of the stoppers (32) to be spaced from the positioning members (34; see figure 10).

    PNG
    media_image2.png
    366
    537
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning members, and the shape of the stoppers as disclosed by Liptak by including the adjustment capabilities of the positioning members and the curved shape of the stopper such that the end of the stopper is spaced from the positioning member upon biting as taught by Bedford in order to have provided an improved oral appliance that would add the benefit of adjusting the level of adjustment in a front-rear direction provided by the oral device (see [0016]) and providing a stopper that facilitates a normal movement of the user’s jaw (since such a curved surface would accommodate a user’s natural jaw movement (see Bedford figures 1 and 2)).
In regards to claim 2, Liptak as now modified by Bedford discloses the invention as discussed above.
Liptak further discloses wherein each of the positioning members (116) includes a wing (as indicated by A in annotated figures 2b and 3b below; portion A protrudes upwards from the lower jaw oral appliance body portion and is therefore construed to be a wing as evidenced by Applicant’s description of their own wing 1144 found in the specification paragraph [0036]) that abuts against the corresponding stopper (114; see figure 3b) on an outer side of the other body portion (102; see figure 3b).

    PNG
    media_image3.png
    277
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    638
    media_image4.png
    Greyscale

In regards to claim 5, Liptak as now modified by Bedford discloses the invention as discussed above.
Liptak further discloses wherein each of the stoppers (114) includes an extension portion (as indicated by B in annotated figure 3b below) that abuts against the one body portion (104; see figure 3b) the extension portion (B) having a height that is equal to or less than half a height of the stoppers (114; see figure 3b that B is roughly equal to half a height of the stopper as evidenced by B extending halfway down 104, and 114 extending the height of 102).

    PNG
    media_image5.png
    277
    469
    media_image5.png
    Greyscale

Liptak as now modified by Bedford does not explicitly disclose wherein the extension portion having a height that is equal to or less than half a height of the stoppers. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the extension portion with a height that is equal to or less than half a height of the stoppers because Applicant has not disclosed that the extension portion having a height that is equal to or less than half a height of the stoppers provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Liptak as now modified by Bedford’s extension portion and the applicant’s invention to perform equally well with either the extension portion taught by Liptak as now modified by Bedford or the claimed extension portion because both extension portions are equally capable of abutting against the one body portion.
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify extension portion to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Liptak as now modified by Bedford.
In regards to claim 7, Liptak as now modified by Bedford discloses the invention as discussed above. 
Liptak as now modified by Bedford further discloses wherein the stoppers (114) have a surface facing the positioning members (116; see figure 3b that 114’s anterior surface faces 116) and the positioning members (116) have a surface facing the stoppers (114; see figure 3b that 116’s posterior surface faces 114), and the stoppers (114) and the positioning members (116) have respective shapes (shape of 116 as seen in Liptak figure 3b, and the modified shape of 114 of Liptak as now modified by Bedford), that upon biting or upon movement in a mouth opening direction of the lower jaw body portion (104), the surface of the stoppers (114) is spaced from the surface of the positioning members (116) on the one body portion (104) side relative to an occlusal surface between the upper (102) and lower jaw body portions (104; while not explicitly seen in the disclosure of Liptak, it can clearly be seen in Bedford figure 2 that upon a mouth opening, positioning members and stoppers respective facing surfaces are spaced apart from one another, thus as now combined, the respective faces of 114 and 116 would similarly be spaced apart from one another upon a movement in a mouth opening direction).
In regards to claim 8, Liptak as now modified by Bedford discloses the invention as discussed above. 
Liptak further discloses wherein a lower end portion (see annotated figure 3b below) has a shape that is obtuse (see annotated figure 3b below), and the lower end portion is positioned on the one body portion (104) side (see figure 3b).

    PNG
    media_image6.png
    277
    578
    media_image6.png
    Greyscale

In regards to claim 10, Liptak as now modified by Bedford discloses the invention as discussed above. 
Liptak further discloses wherein the one body portion (104) has abutment portions (portions of 104 which abut against 114; see figure 3b) which abut against the stoppers (114), and the each of the stoppers (114) has abutment portions (portions of 114 which abut against 104) which abut against the one body portion (104; see figure 3b), and each of the abutment portions of the one body portion (104) 
Liptak as now modified by Bedford does not explicitly disclose the abutment portions of the stoppers has a substantially flat shape. However, it can be seen in figures 1a, 2a and 2b, 5, 8a and 8b, while not the relied upon embodiment as seen in figure 3b, depict similar abutment portions of analogous 104, and 114 which are all seen to be flat, thus it is construed that the embodiment as seen in figure 3b contains the same flat abutment surfaces.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abutment portions of the stoppers as disclosed by the embodiment of Liptak as seen in figures 3b and 4b and to have formed the abutment portions of the stoppers as flat surfaces as taught by further embodiments of Liptak in order to have provided an improved abutment portions of the stoppers that would add the benefit of providing abutment portions which would have enhanced contact with the substantially flat one body portion.
In regards to claim 11, Liptak as now modified by Bedford discloses the invention as discussed above. 
Liptak further discloses wherein abutment surfaces (surface of 114 which abuts against 104) of the pair of stoppers (114) against the one body portion (104) are substantially parallel to each other (see figures 8a and 8b, while not the relied upon embodiment as seen in figure 3b, depict similar abutment surfaces of analogous 114 which are all seen to correspond to a user’s dental arch specifically the users molars and are seen to be “substantially parallel to one another”, further since the oral appliance is formed via CAD with respect to a user’s dental arch (see [0020]) the abutment surfaces of 114 can be more or less parallel to one another due to changes in a user’s dental arch (i.e. a more narrow dental arch would position abutment surfaces of 114 more parallel to one another, and a wider dental arch would position less parallel to one another) and thus are construed to be substantially parallel to one another); and 
abutment surfaces (surface of 104 which abuts against 114) of the one body portion (104) against the pair of stoppers (114) are substantially parallel to each other (see figure 5, while not the relied upon embodiment as seen in figure 3b, depict similar abutment surfaces of analogous 104 which are all seen to correspond to a user’s dental arch specifically the users molars and are seen to be “substantially parallel to one another”, further since the oral appliance is formed via CAD with respect to a user’s dental arch (see [0020]) the abutment surfaces of 104 can be more or less parallel to one another due to changes in a user’s dental arch (i.e. a more narrow dental arch would position abutment surfaces of 114 more parallel to one another, and a wider dental arch would position less parallel to one another) and thus are construed to be substantially parallel to one another).
In regards to claim 12, Liptak as now modified by Bedford discloses the invention as discussed above. 
Liptak further discloses wherein the positioning members (116) are provided in the lower jaw body portion (104; see figure 3b).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liptak et al. (US 2016/0184129 A1) (hereinafter Liptak) in view of Bedford (US 2018/0360646 A1) as applied to claim 1-2, 5, 7-8, 10-12 above, and further in view of Hoffman (US 2015/0157491 A1)
In regards to claim 9, Liptak as now modified by Bedford discloses the invention as discussed above.
Liptak further discloses wherein each of the stoppers (114) has a shape (see figure 3b) that makes a projection area (see figure 3b) of projection of the stopper (114) to the one body portion (104 see annotated figure 3b below), the projection area (area as indicated in annotated figure 3b below) being observed from a side far from the body surface of the user wearing the oral appliance (see figure 3b that shows a similar side as Applicant’s figure 3 which as pointed out in Applicant’s arguments page [0015] is the relied upon view).

    PNG
    media_image7.png
    277
    517
    media_image7.png
    Greyscale

Liptak as now modified by Bedford does not disclose the projection area being 3mm^2 or more. 
However, Hoffman teaches an analogous oral appliance (1; see [Abstract]; see figure 1) comprising analogous upper and lower jaw oral appliances (02, and 12; see [0054]; see figure 1), and an analogous pair of stoppers (22L and 22R; see [0054]; see figure 1) wherein the stoppers comprise an analogous projection area (portion of 22L and 22R which covers 02; see figure 1) the projection area being 3mm^2 or more (see [0039] in reference to the exchangeable positioning means (22) having a height of between 5mm and 30mm, while no width is referenced it can be seen in figure 6a below that the height of 22 is roughly equal to the width of 22, thus, utilizing the equation for the area of a triangle 1/2H*W (since it can be seen that 22 is in the shape of a triangle) it can be found that the projection area of 22 roughly ranges from 12.5mm^2 to 450mm^2, both of which are greater than 3mm^2) for the purpose of providing a reliable guiding and a reliable form fit between the upper and lower jaw oral appliance are ensured (see [0039]). 


    PNG
    media_image8.png
    214
    275
    media_image8.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projection area as disclosed by Liptak as now modified by Bedford by making the projection area be a size of 3mm^2 or more as taught by Hoffman in order to have provided an improved projection area that would add the benefit of providing a reliable guiding and a reliable form fit between the upper and lower jaw oral appliance are ensured (see [0039]).
Liptak as now modified by Bedford Hoffman does not explicitly disclose the projection area being 3mm^2 or more. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the projection area being 3mm^2 or more because Applicant has not disclosed that the projection area being 3mm^2 or more provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Liptak as now modified by Bedford and Hoffman’s projection area and the applicant’s invention to perform equally well with either the projection area taught by Liptak as now modified by Bedford and Hoffman or the claimed projection area because both projection areas are equally capable of abutting against the one body portion.
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify projection area to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Liptak as now modified by Bedford and Hoffman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Stenberg et al. (US 2015/0182374 A1) which discloses an oral appliance (1; see [0031]; see figure 1) comprising a pair of upper and lower jaw appliances (10, 20; see [0031]; see figure 1) a pair of positioning members 40b; see [0041]; see figure 1) and a pair of stoppers (40a; see [0033]; see figure 1) wherein the abutment surfaces of the pair of stoppers (40a) against the lower oral appliance (20) are substantially parallel to one another (see figure 1a) and the abutment surfaces of the lower oral appliance (20) are substantially parallel to one another (see figure 1b).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            




/ERIN DEERY/            Primary Examiner, Art Unit 3754